Title: From George Washington to Claude-Anne, Marquis de Saint-Simon, 24 October 1781
From: Washington, George
To: Saint-Simon, Claude-Anne, Marquis de


                  
                     Sir.
                     Camp near York 24 Oct. 81
                  
                  I cannot suffer you to leave this Country, without testifying my sense of the distinguished services which you have rendered the Allies during your stay.
                  The Division which you command animated by your orders and deriving every advantage from your dispositions—executed their debarkation and junction with the American troops, with a promptness and Security which were essential to that interesting operation.
                  The military ardour and perfect discipline for which they have been conspicuous in the separate Attack & during the other operations of the Siege, your judicious measures as judicious as vigorous on all occasions— have secured you the esteem of this country—they will at all times claim my particular applause—and I entreat you to accept my warmest acknowlegements.
                  I request you will be pleased to be the Interpreter of my sentiments to your Officers and Soldiers, and to express my Thanks to the Baron De St Simon, for the well concerted and spirited attack which he made upon the Enemy at the commencement of the investment—and the important service he rendered by dislodging the Enemy from their advanced Posts.
                  If any of the horses delivered to you for the Campaign will be acceptable to you for your own riding in the Islands—I request you will do me the honor to accept two of them.
                  I should be happy to be able to mark more particularly the sentiments of Esteem and attachment, with which— 
                  